Citation Nr: 1701791	
Decision Date: 01/25/17    Archive Date: 02/09/17

DOCKET NO.  12-31 196A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for pancreatitis with pancreatic pseudocyst.

2.  Entitlement to a total disability rating based on individual unemployability due to service connected disability (TDIU).


REPRESENTATION

Appellant represented by:	State of South Carolina, Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to June 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from May 2010 and June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The May 2010 rating decision denied service connection for pancreatitis with pancreatic pseudocyst.  The Veteran filed a notice of disagreement in May 2011.  The RO issued a July 2012 statement of the case.  In August 2012 the Veteran's representative at the time filed a request for records under the Freedom of Information Act and for an extension of the deadline for filing a VA Form 9 until after those records had been provided.  Those records were provided in September 2012 and the Veteran perfected his appeal with a November 2012 VA Form 9.

The June 2012 rating decision granted service connection for erectile dysfunction and entitlement to special monthly compensation for loss of use of a creative organ; continued the ratings for peripheral neuropathy of the bilateral upper and lower extremities and diabetes mellitus; and denied TDIU.  In June 2013, the Veteran filed a notice of disagreement with the denial of TDIU only.  The RO issued a March 2014 statement of the case and the Veteran perfected his appeal with a May 2014 VA Form 9.

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge in July 2016.  A transcript of the hearing is associated with the claims file.


FINDINGS OF FACT

1.  The Veteran's pancreatitis with pancreatic pseudocyst is aggravated by his service connected diabetes mellitus.

2.  The Veteran's diabetes mellitus and peripheral neuropathy of the bilateral upper and lower extremities render him unable to secure or maintain substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for service connection for pancreatitis with pancreatic pseudocyst have all been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).

2.  Throughout the appeals period, the criteria for entitlement to a TDIU have been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. § 3.102, 3.340, 3.341, 4.3, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2015) and 38 C.F.R. § 3.159 (2016).  In the instant case, VA provided adequate notice in a letter sent to the Veteran in April 2010 and October 2011.  

VA has a duty to assist a claimant in the development of a claim. This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service and VA treatment records are associated with the claims file.  VA provided adequate examinations in this case, as with regard to entitlement to direct and secondary service connection for the pancreatic disability and there is sufficient medical evidence to decide the appeal as to secondary aggravation of the pancreatic condition.  There is also sufficient medical evidence to decide the TDIU issue.  

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  


II.  Service Connection - Pancreatitis

The Veteran is seeking service connection for pancreatitis secondary to his service connected diabetes mellitus.  He has a diagnosis of pancreatitis with pancreatic pseudocyst.  See generally, VA and private treatment records.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The service treatment records are silent with regard to a diagnosis of or treatment for pancreatitis, pancreatic pseudocyst, or any other pancreas disability.  Private treatment records show that the Veteran was diagnosed with this condition in December 2005, several decades after service.  Likewise, neither the Veteran, nor the service treatment records note any in-service injury to the pancreas.  Thus, as the in-service element has not been shown, direct service connection is not warranted.

Alternately, service connection may be granted, on a secondary basis, for a disability, which is proximately due to, or the result of an established service-connected disorder.  38 C.F.R. § 3.310.  Similarly, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the nonservice-connected disease or injury is said to have been aggravated by the service-connected disease or injury.  38 C.F.R. § 3.310.  In cases of aggravation of a veteran's nonservice-connected disability by a service-connected disability, such veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.322.

In this case, the Veteran has a current diagnosis of pancreatitis with pancreatic pseudocyst and is currently service connected for diabetes mellitus.

The remaining question is whether there is a link between his service-connected diabetes mellitus and his current pancreatitis with pancreatic pseudocyst.  Initially, the private treatment records noted that the Veteran's pancreatitis was probably secondary to metabolic derangement and also quite possibly secondary to the hypertriglyceridemia.  See December 2005 private treatment record.  The May 2012 VA examiner found that the Veteran's pancreatitis with pancreatic pseudocyst was not caused by or a result of his service connected diabetes, noting that chronic pancreatitis was caused by alcohol abuse, genetic causes, ductal obstruction, tropical pancreatitis, lupus, hypertriglyceridemia, autoimmune pancreatitis and idiopathic pancreatitis.  Likewise, pancreatic pseudocyst was caused by all of the above except for ductal obstruction.  Cigarette smoking was also a cited etiology.  Likewise, the March 2015 VA examiner found that the Veteran's pancreatitis with pancreatic pseudocyst was less likely as not caused by or a result of his service connected diabetes, noting that the most common causes of this condition are chronic alcohol abuse and gallstones and a rare cause for the condition is an autoimmune condition.  He further stated that there was no known pathophysiological mechanism in medical textbooks or the literature that shows that diabetes mellitus causes pancreatitis. He noted that pancreatic pseudocyst takes years of progression of pancreatitis to form and all three conditions were diagnosed at the same time.  These records did not address the question of whether the Veteran's service-connected diabetes mellitus aggravated his current pancreatitis with pancreatic pseudocyst.  To that end, in a January 2011 letter, the Veteran's private physician found that it was as likely as not that the Veteran's diabetes caused worsening or aggravation of his pancreatitis, noting that diabetes could cause inflammation in the pancreas that would worsen pancreatitis and referring to an abstract from diabetes journal that found that diabetics had a 2.8 fold higher risk for pancreatitis compared to non-diabetic subjects.  Thus, the record contains evidence that this condition has been aggravated by a service connected disability.  

The preponderance of evidence thus shows that the Veteran's pancreatitis and pancreatic cyst was not caused by his diabetes mellitus but also shows that the pancreatitis and pancreatic cyst has been aggravated by his diabetes mellitus. Hence, VA disability compensation benefits are warranted for aggravation but not service connection.  


III.  TDIU

Total disability ratings for compensation may be assigned, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (a).

As noted at his hearing, although the Veteran is currently 100 percent service connected for lung cancer as of December 10, 2015, he is seeking TDIU based on his other service connected disabilities of diabetes mellitus and peripheral neuropathy of the bilateral upper and lower extremities.  The combined rating for these disabilities is 70 percent.  See 38 C.F.R. § 4.25.  Thus, the Veteran has met the schedular requirements for TDIU due to these disabilities.  See 38 C.F.R. § 4.16 (a). 

The issue becomes whether the Veteran was unable to secure or follow a substantially gainful occupation as a result of service-connected diabetes mellitus and peripheral neuropathy of the bilateral upper and lower extremities.  38 C.F.R. §§ 3.340, 3.341, 4.16.  The Veteran has reported that he retired from the Civil Service in 2001 and from the Air Force Reserve in 2003.  See July 2016 hearing testimony.  Thereafter he worked odd jobs including helping his wife run her nail salon and eventually working as an independent contract driver with a car dealership.  See id.  He testified that he last worked in this capacity in approximately September 2011 and had not worked at all since.  See id.  The Board notes that the Veteran filed his TDIU claim in August 2011.

Turning to the question of whether the Veteran has been unable to secure or follow a substantially gainful occupation as a result of service-connected diabetes mellitus and peripheral neuropathy of the bilateral upper and lower extremities, the Board notes that the Veteran did not participate in gainful employment at any point during the claim period.  The Veteran has been completely unemployed since 2011.

The November 2011 VA diabetes examiner found that the Veteran's service connected diabetic peripheral neuropathy impacted his ability to work in that he has pain in feet on prolonged walking and/or standing, weakness in hands, problems with handling small objects, and frequent dropping, but no balance problems.  This examiner elaborated that the Veteran's peripheral neuropathy of the upper extremity with mild weakness of grip and numbness of the finger tips caused difficulty in forceful uses of the hands and difficulty manipulating small objects, occasionally dropping objects.  He also had moderate neuropathy of the lower extremities which caused pain on standing and walking even for short duration.  This examiner found that the Veteran should be able to perform sedentary work and can manipulate most objects with without difficulty.  He should not be required to walk more than about 50 feet on a repetitive basis or stand for more than about 10 minutes.  Additionally, lifting and carrying could present problems as he was beginning to have difficulties with balance.

A December 2011 letter from his former employer noted that the Veteran was an independent contract driver until his medical condition and their liability exposure prevent them from offering him any contracts.

At his July 2016 hearing, the Veteran testified that his diabetes prevented him from climbing ladders or working at heights, which rendered him unable to work in his prior field of aircraft mechanics.  He also testified that he had only one year of college and considered himself "computer illiterate."  Additionally, he testified that his peripheral neuropathy affected his grip strength and both his ability to type and write.  In a January 2010 statement, the Veteran's private physician stated that the Veteran's diabetes and neuropathy rendered him unable to stand for prolonged periods of time, unable to climb ladders or anything at an elevation due to risk of fall, and unable to be in situations of high stress as this would cause his blood glucose to be irregular.

Based on the above, the Board finds that the Veteran has been unable to obtain or maintain substantially gainful employment during the pendency of this appeal due to his service-connected diabetes mellitus and peripheral neuropathy of the bilateral upper and lower extremities.  Additionally, the Veteran has met the schedular percentage threshold for a TDIU based on these disabilities alone.  Thus, TDIU is granted.



ORDER

Service connection for pancreatitis with pancreatic pseudocyst secondary to diabetes mellitus is granted.

TDIU is granted for the entire period on appeal.



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


